Citation Nr: 1024695	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-25 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to financial assistance in the purchase of an 
automobile & adaptive equipment or for adaptive equipment only.

2.  Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel
INTRODUCTION

The Veteran had active service from November 1976 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  An 
RO hearing was held on this appeal in December 2003.  A Travel 
Board hearing was held at the RO in September 2007 before the 
undersigned Acting Veterans Law Judge and a transcript of the 
hearing has been added to the claims file.

In October 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the Veteran 
experiences the loss of use or loss of an extremity, 
significantly impaired vision, or other similar disabling 
conditions which require special adaptations to a motor vehicle 
or other conveyance for safe operation.

2.  Service connection is in effect for osteoarthritis of the 
right knee, evaluated as 40 percent disabling effective 
September 4, 2003, for old compression of T12 with mild anterior 
spurring of T12 and L1, evaluated as 40 percent disabling 
effective October 21, 2005, for flat feet with hammertoes and 
calluses, evaluated as 30 percent disabling effective August 15, 
2001, for post-operative right acromioclavicular separation, 
evaluated as 10 percent disabling effective May 23, 1989, for 
osteoarthritis of the left knee, evaluated as 10 percent 
disabling effective April 30, 1996, for maxillary sinusitis, 
evaluated as 10 percent disabling effective August 15, 2001, for 
right knee frayed remnant of the medial meniscus as a result of 
degeneration associated with osteoarthritis of the right knee, 
evaluated as 10 percent disabling effective April 19, 2002, for 
diverticulum of the duodenum, evaluated as zero percent disabling 
effective May 23, 1989, and for hiatal hernia with 
gastroesophageal reflux disease (GERD), evaluated as zero percent 
disabling effective August 15, 2001; the Veteran's combined 
evaluation for compensation is 90 percent effective October 21, 
2005.

3.  The Veteran also is in receipt of a total disability rating 
based on individual unemployability (TDIU) effective December 18, 
2001.

4.  The Veteran is not currently entitled to compensation for 
permanent and total disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to automobile or adaptive 
equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.808 (2009).

2.  The criteria for specially adapted housing or a special home 
adaptation grant have not been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in April 2003, November 2008, and in February 
2009, VA notified the appellant of the information and evidence 
needed to substantiate and complete his claims, including what 
part of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran also was informed of when and where to send 
the evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting the Veteran's claim for specially adapted 
housing or a special home adaptation grant.  The evidence also 
does not support granting the Veteran's claim of entitlement to 
an automobile and adaptive equipment or for adaptive equipment 
only.  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate meaningfully 
in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-connection 
claim was provided in March 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the April 2003 letter was issued to the 
appellant and his service representative prior to the May 2003 
rating decision which denied the benefits sought on appeal; thus, 
this notice was timely.  As will be explained below in greater 
detail, both of the appellant's claims are being denied.  The 
Board finds that any question as to the appropriate disability 
rating or effective date is moot and there can be no failure to 
notify the appellant.  See Dingess, 19 Vet. App. at 473.  And any 
defect in the timing or content of the notice provided to the 
Veteran and his service representative has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board.  It appears that all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Pursuant to the Board's November 2008 remand, the Veteran has 
been provided with VA examinations which addressed his 
entitlement to specially adapted housing or a special home 
adaption grant and to an automobile and adaptive equipment or 
adaptive equipment only.  As will be explained below, the 
evidence shows that the Veteran does not meet the basic 
eligibility criteria for either an automobile or adaptive 
equipment or for specially adapted housing or a special home 
adaption grant.  Accordingly, additional examinations are not 
required.  In summary, VA has done everything reasonably possible 
to notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

The Veteran contends that he is entitled to financial assistance 
in the purchase of an automobile or other conveyance or adaptive 
equipment.  The Veteran also contends that he is entitled to 
specially adapted housing or to a special home adaption grant 
because his service-connected disabilities have resulted in the 
complete loss of use in multiple extremities.  He testified in 
September 2007 that his service-connected knee disabilities 
prevented him from walking normally or without assistance.  He 
also testified that his knees stiffened while driving and made it 
difficult for him to move around his house because it was not 
flat.  He testified further that his service-connected 
disabilities of the feet resulted in loss of use of his feet.  He 
also testified further that he wore bilateral knee braces and 
orthopedic shoes and used a walker and a cane on a daily basis.

Under 38 U.S.C.A. § 3901(a), entitlement to automobile and 
adaptive equipment requires that a Veteran have a service-
connected disability resulting in the loss, or permanent loss of 
use, of at least one foot or a hand; or, permanent impairment of 
vision in both eyes, resulting in (1) vision of 20/200 or less in 
the better eye with corrective glasses, or, (2) vision of 20/200 
or better, if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest diameter 
of the visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 U.S.C.A. § 3901; 38 C.F.R. 
§ 3.808(a).  A Veteran also may be entitled only to adaptive 
equipment if he has ankylosis of at least one knee or one hip due 
to service-connected disability.  38 U.S.C.A. § 3902(b)(2); 38 
C.F.R. § 3.808(b)(1)(iv).

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
the Veteran is entitled to service-connected compensation for 
permanent and total disability due to: (1) the loss or loss of 
use of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; (2) 
blindness in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; (3) the 
loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(4) the loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee with 
use of a suitable prosthetic appliance. The determination will be 
made on the basis of the actual remaining function, whether the 
acts of grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute 
loss of use of a foot or hand are extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of three and one-
half inches or more. Also considered as loss of use of a foot 
under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the 
external popliteal (common peroneal) nerve and consequent foot 
drop, accompanied by characteristic organic changes, including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve. Under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges of 
all toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.  See 
38 C.F.R. § 4.124a, DC 8521.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to financial assistance in the 
purchase of an automobile & adaptive equipment or for adaptive 
equipment only.  The Veteran testified at his Board hearing in 
September 2007 that bilateral knee stiffness made it difficult 
and dangerous for him to drive and he was entitled to an 
automobile and adaptive equipment or adaptive equipment only on 
that basis.  The Board notes initially that service connection is 
not in effect for impaired vision so the Veteran is not entitled 
to an automobile and/or adaptive equipment on that basis.  
38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(a).  The Veteran also has 
contended that he experiences loss of use of both feet and is 
entitled to an automobile and adaptive equipment or adaptive 
equipment only on that basis as well.  This assertion is not 
supported by the objective medical evidence of record, however.  
There also is no objective medical evidence that any of the 
Veteran's service-connected disabilities have resulted in the 
loss, or permanent loss of use, of at least one foot or a hand, 
however, such that he is entitled to an automobile and/or 
adaptive equipment on this basis.  38 U.S.C.A. § 3901; 38 C.F.R. 
§ 3.808(a).  There also is no objective medical evidence that any 
of the Veteran's service-connected disabilities have resulted in 
ankylosis of at least one knee or one hip such that he is 
entitled to an automobile and/or adaptive equipment on this 
basis.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

On VA outpatient treatment in January 2002, the Veteran 
complained that he had exacerbated long-standing right knee pain 
in November 2001 while walking up a ramp.  He reported a second 
re-injury to the right knee in December 2001 "after walking down 
steps at work" when he sustained a twisting injury which caused 
medial right knee pain.  Physical examination showed no list in 
his posture, bilateral genus valgus, an antalgic gait on the 
right, diffuse tenderness to palpation in the right knee, 
especially over the anteromedial joint line, mild medial swelling 
but no warmth or edema, and crepitus.  There was no right knee 
instability.  X-rays of the right knee showed mild degenerative 
joint disease, a probable calcification at the medial femoral 
epicondyle, and possible knee joint effusion.  The assessment was 
osteoarthritis of the right knee, patellofemoral dysfunction, and 
no joint laxity.

In March 2002, the Veteran complained of bilateral knee pain.  He 
reported that his right knee pain was worse when going from 
standing to sitting position and from a lying to standing 
position.  It was noted that the Veteran remained unable to 
return to work due to his right knee disability.  Physical 
examination showed an edematous right knee which was very tender 
to touch and had a limited range of motion.  The impression was 
right knee effusion and pain.

In May 2002, the Veteran complained of significant right knee 
pain since falling down a set of stairs in December 2001.  He 
also reported significant difficulty getting out of a car, going 
up and down stairs, and standing from a seated position.  He 
reported that his right knee had given out about twice a month 
for the past several years and experiencing some 
popping/clicking/locking.  He also reported wearing a brace for 
the past 5 months and ambulating with a cane since December 2001.  
He reported further that he wore a different brace from his 
podiatrist for foot problems.  Physical examination showed intact 
sensation to light touch of the right lower extremity, tenderness 
to palpation in the superior and inferior poles of the patella, 
and joint line tenderness in the medial greater than lateral 
joint lines.  Old x-rays showed some calcification of the medial 
collateral ligament proximally.  The assessment was Grade III 
medial collateral ligament sprain, possible anterior cruciate 
ligament (ACL) tear, likely meniscus tear with mechanical 
symptoms, patellofemoral symptoms, and patella tendonitis.  The 
Veteran was issued a hinged knee brace for his medial collateral 
ligament tear.

VA X-rays of the Veteran's right knee in May 2003 showed 
degenerative osteoarthritic changes with narrowing of the medial 
joint compartment.  VA x-rays of the Veteran's right foot in July 
2003 showed bony spurring on the plantar aspect of the right os 
calcis and pes planus.

On VA examination in December 2003, the Veteran's complaints 
included ongoing problems with his right knee worsened by weight 
bearing.  He was unable to squat and had difficulty going up and 
down stairs or steps.  He also reported feeling popping and 
cracking in the knee and giving way.  He wore a right long leg 
brace and a left short leg brace.  The Veteran also used a cane 
for ambulation.  Physical examination showed that, after removing 
the braces, the Veteran moved somewhat slowly and cautiously with 
a cane in the left hand, marked pain during range of motion 
testing, marked guarding and withdrawal throughout the 
examination secondary to pain, slight "puffiness' of the knee 
with rather generalized tenderness to palpation, and no definite 
instability of the right knee.  X-rays showed degenerative 
changes of the right knee.  The Veteran had pain on all attempts 
at examining the right knee.  There was no additional limitation 
of motion with repetitive motion.  The impression was 
osteoarthritis of the right knee.

In a handwritten December 2004 statement, R.S., who identified 
himself as an "orthotist," stated that the Veteran was one of 
his patients.  R.S. also stated that, without his leg braces, 
"it would be unsafe" for the Veteran to walk.  R.S. stated 
further that the Veteran was experiencing increased pain when 
trying to walk without his leg braces.

On VA outpatient treatment in January 2005, the Veteran 
complained of right knee pain.  It was noted that he had been 
seen previously and was not considered a viable candidate for 
total knee arthoplasty due to his young age.  It also was noted 
that the Veteran had refused cortisone and synvisc injections in 
the past.  It was noted further that the Veteran ambulated with a 
cane and a knee-ankle-foot orthosis (KAFO) on the right and an 
ankle-foot orthosis (AFO) on the left knee.  Physical examination 
showed no foot drop or nerve palsy on the left, no ligamentous 
instability on the right, global pain, and no increased pain in 
the medial or lateral joint spaces.  The assessment was 
degenerative joint disease of the right knee.  It was noted that 
the Veteran refused a hyalgan injection.

On VA examination in June 2005, the Veteran's complaints included 
increased bilateral knee pain, right greater than left knee 
swelling, an inability to stand and walk for more than 10 minutes 
at a time without increased feet pain and problems going up and 
down stairs.  The Veteran reported experiencing weekly flare-ups 
of pain in his knees and feet which lasted from 1 hour to up to 
3-4 days.  He was independent in his activities of daily living.  
He used a cane and had a right KAFO and a left AFO.  Both of the 
Veteran's braces were attached to prescription orthopedic shoes.  
The Veteran also reported that he had retired in 2002.  Physical 
examination showed he moved with a cane in the left hand and a 
slight limp on the right wearing his right KAFO and left AFO.  
After the braces were removed, he had a mild flexion contracture 
of the right knee during weight bearing.  He moved "somewhat 
slowly and cautiously."  There appeared to be slight valgus 
alignment of the right knee with slight "puffiness about the 
knee."  There was pain on motion of the right knee.  There was 
rather significant crepitation on range of motion testing and no 
ligamentous instability.  There was no pain on motion or swelling 
of the left knee.  There was tenderness of the patellofemoral 
joints of both knees and no ligamentous instability of the left 
knee.  The Veteran had minimal pes planus of the feet with weight 
bearing and normal alignment of the Achilles tendon without 
evidence of spasm or displacement.  There was no pain on 
manipulation of the feet.  The Veteran had bilateral hammertoe 
deformities.  There was no evidence of abnormal weight bearing.  
There was no additional limitation of motion in the knees or the 
feet.  The impressions included bilateral knee arthritis, 
bilateral hammertoes, pes planus, and calluses.

On VA outpatient treatment in July 2005, a VA orthopedic examiner 
stated that the Veteran's only surgical options were a total knee 
arthoplasty but he was "too young at present to undergo this 
procedure unless all conservative measures are used."  It was 
noted that the Veteran used a cane.  Physical examination showed 
decreased quadriceps strength and stable knees.  X-rays showed 
severe medial joint narrowing.  The Veteran again was offered 
injections and again refused.  

On VA joints examination in February 2006, the Veteran complained 
of continued knee difficulties since active service.  He stated 
that his right knee pain was 8 out of 10 in severity on a pain 
scale (with 10 being the worst).  His right knee pain was 
aggravated by standing 4 minutes or walking 1/4 of a block.  He 
reported using a right knee brace for 5 years and a cane for 
3 years.  Physical examination of the right knee showed moderate 
medial periarticular thickening, slight crepitus with flexion, 
and slight laxity with valgus compression.  The VA examiner noted 
that the Veteran's right knee was severely disabled and he limped 
on the right leg.  This examiner also stated that the Veteran 
walked with the use of a cane.  There was no additional 
limitation of motion following repetitive use or during flare-ups 
and there was mild right knee instability.  The impression was 
degenerative joint disease of the right knee with knee pain and 
mild laxity.

On VA feet examination in February 2006, the Veteran's complaints 
included bilateral foot pain.  He stated that he was able to 
stand only 4 minutes and only walk 1/4 of a block at a time.  He 
also stated that he could drive only for 15 minutes before it 
aggravated his feet.  Physical examination of the right foot 
showed hammertoe deformities, medial and lateral tenderness, 
several calluses on the toes , no edema, and normal pulses.  
Physical examination of the left foot showed hammertoe 
deformities, medial and lateral tenderness, and several calluses 
on the toes, including a severely tender callus to palpation 
diagonally at the distal part of the arch in the midfoot which 
measured 4 x 1.5 centimeters (cm).  The impressions were 
Grade III bilateral pes planus with associated hammertoe 
deformity with decreased range of motion of both ankles with 
multiple calluses of the feet and associated bilateral calcaneal 
spurs which were severely disabling.  

VA X-rays of the Veteran's feet in April 2006 showed bilateral 
plantar calcaneal spurs.  In response to a question posed by RO 
personnel regarding the Veteran's mobility, a VA examiner also 
stated in April 2006 that the Veteran "appears to need the brace 
and cane at this time to be as mobile" and functional as 
possible.

On VA outpatient treatment in July 2006, the Veteran's complaints 
included bilateral foot swelling and pain, pain behind the right 
kneecap, and popping and locking of the right knee.  Physical 
examination showed he ambulated with forward thrust of his torso 
and a very deliberate slow swing phase.  The Veteran was observed 
ambulating without any external aids and had flexion and valgus 
positioning of the right knee.  The VA examiner noted that, 
throughout this examination, there were "multiple nonorganic 
signs including cogwheeling, resisting, moaning, [and] bilateral 
hand restraining."  There was mild patellofemoral crepitus in 
the right knee with contraction of the right quadriceps.  There 
also was marked tightness of the lateral retinaculum which did 
not allow any medial movement of the right patella.  Both of the 
knees were stable except for "a hint of opening medially on the 
right knee."  X-rays of both knees showed moderate degenerative 
arthritic changes of the right knee with lateral joint narrowing 
and marginal hypertrophic spurring unchanged since April 2006.  
The diagnoses included chronic genu valgum of the right knee and 
osteoarthrosis of the right knee.

On VA examination in December 2008, the Veteran's complaints 
included bilateral knee pain, flat feet, hammertoes, and spurs on 
the feet.  He reported that he had begun using a cane 5 years 
earlier.  He also reported that he lived alone in a home.  He was 
able to do some housekeeping, bathing, cooking, and dressing.  
When he shopped at a grocery store, he used a small push cart.  
The VA examiner reviewed the Veteran's claims file, including his 
service treatment records.  Physical examination showed he walked 
approximately 40 feet with a brace on the right knee and ankle 
braces on each leg, pushing a rolling walker and carrying a cane.  
The Veteran was able to park the walker in the examination room 
and walk 4-5 steps using his cane to the examination table.  
After removing the braces, the Veteran's ambulation was slow with 
the use of a cane.  Physical examination showed a flexion 
contracture of the right knee of 20 degrees, moderate 
patellofemoral crepitus of the right knee with contraction of the 
right quadriceps muscles, bilateral knee stability, and no joint 
fluid, tenderness, erythema, or warmth.  The Veteran "was able 
to sit and stand and walk a few steps using his cane and no 
braces."  There was no loss of sensation in either of the 
Veteran's lower extremities.  X-rays of both knees showed severe 
degenerative osteoarthrosis of the right knee and mild 
osteoarthrosis of the left knee.  The VA examiner commented that 
the Veteran was able to ambulate short distances using a cane and 
longer distances using a wheeled walker.  The diagnoses included 
severe degenerative osteoarthrosis of the right knee, mild 
degenerative osteoarthrosis of the left knee, and hammertoes of 
the second and third toes of the left foot.

On VA examination in March 2009, the Veteran complained of 
chronic bilateral foot pain and a painful callus on the dorsum of 
the second toe of the left foot.  The VA examiner stated that the 
Veteran "has no loss of use of his feet" which had been "very 
clear from the previous examination" in December 2008.  The VA 
examiner also stated that, although the Veteran had hammertoes of 
the right foot, he did not complain of any calluses.  This 
examiner stated further that the Veteran wore braces on his legs 
"for unknown reasons."  The Veteran wore a KAFO orthosis on the 
right side and was independent in his activities of daily living.  
Physical examination showed the Veteran walked with a rolling 
walker with the KAFO locked in extension at the knee and "a 
rather stiff gait" on the right lower extremity.  There was no 
limp.  Physical examination of the left foot showed severe 
hammertoe deformities of all of the lesser toes, several tender 
calluses on the toes but none in the weight-bearing areas, and 
some tenderness of the plantar surface of the heel.  Physical 
examination of the right foot showed severe hammertoe 
deformities, no calluses of the toes or on the plantar surface of 
the foot, tenderness to palpation of all the metatarsal heads and 
plantar surface of the calcaneus.  The Veteran had full (5/5) 
motor strength in the feet, ankles, and toes on dorsiflexion and 
plantar flexion.  There was no pain, weakness, fatigability, or 
incoordination with repetitive motion of the feet and toes.  
There was no indication of abnormal weight bearing.  With the 
Veteran barefoot and with no braces, he was able to walk with the 
rolling walker and had no limp or drop foot and did not complain 
of any foot pain.  When walking barefoot, the Veteran had an 
essentially normal gait.  He had moderate pes planus in the 
normal standing position.  The impressions were no loss of use of 
the feet, a documented normal but slow gait without braces, some 
pain in the feet, and degenerative joint disease of the knees.

There is no objective medical evidence that the Veteran was 
treated for any disabilities which resulted in the loss or 
permanent loss of use of one or both feet or one or both hands 
such that he is entitled to financial assistance in the purchase 
of an automobile and adaptive equipment or for adaptive equipment 
only.  The Veteran apparently fell down some stairs at work in 
late 2001 and received VA outpatient treatment for increased pain 
and other right knee difficulties beginning in 2002.  The Veteran 
also retired from his prior employment with VA in 2002 as well.  
No right knee instability was shown on VA outpatient treatment in 
January 2002.  The Veteran was issued a hinged knee brace for his 
continuing right knee problems in May 2002.  The VA examiner 
observed in December 2003 that, after the Veteran's bilateral leg 
braces were removed, he moved slowly and cautiously with a cane 
in his left hand.  There was no evidence that the Veteran could 
not move after removing his leg braces as would be required to 
show that he experienced loss of use of one of his extremities.  
The objective medical evidence (in this case, the Veteran's 
recent VA outpatient treatment records and examination reports) 
does not show that his service-connected knee and feet 
disabilities have resulted in loss of use of any of his 
extremities.  The Board observes that no loss or functional loss 
of a foot or hand or any knee or hip ankylosis was recorded at 
any of the Veteran's recent VA outpatient treatment visits.  The 
VA examiner specifically determined in March 2009 that the 
Veteran did not experience any loss of use of the feet.  This 
examiner also concluded that no loss of use of the feet had been 
shown previously on VA examination in December 2008.  The Board 
also observes that it would be unlikely that the Veteran could 
drive, shop, or maintain independence in his activities of daily 
living (as has been noted on several of his VA examinations 
conducted during this appeal) if he were experiencing the loss or 
permanent loss of use of at least one foot or a hand.  The Board 
notes that R.S. stated in December 2004 that it was unsafe for 
the Veteran to walk without his braces.  This private examiner 
did not indicate, however, that the Veteran experienced loss of 
use of any of his extremities as a result of his service-
connected disabilities.  Nor is there any evidence that the 
Veteran experiences any hip ankylosis as a result of his service-
connected orthopedic disabilities.  The Board notes in this 
regard that, although the Veteran has been examined repeatedly by 
different VA orthopedic examiners during the appeal period, he 
has not reported - and the examiners have not indicated - that he 
experienced any hip problems, to include ankylosis, as a result 
of his service-connected orthopedic disabilities of the knees and 
feet.  The Veteran specifically testified in September 2007 that 
he was able to move around his home although he had to be careful 
to avoid falling down.  Both the objective medical evidence and 
the Veteran's lay testimony indicate that he does not experience 
the loss or permanent loss of use of at least one foot or a hand 
or any knee or hip ankylosis.  In summary, the Board finds that, 
because the Veteran does not meet the basic eligibility criteria 
for entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or for adaptive equipment only, 
this claim is denied.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to specially adapted 
housing or a special home adaptation grant.  The Veteran 
essentially has contended that his home is not on the same 
elevation and causes him great difficulty in moving around when 
he is at home because of the possibility that he could fall down 
if he is not careful where he is walking at home.  When he filed 
this claim in March 2003, he requested financial assistance from 
VA to make his home more accessible due to his disabilities.  The 
Veteran did not identify which of his service-connected 
disabilities entitled him to specially adapted housing when he 
filed this claim.  He specifically contended that his home was 
hazardous because he could fall in the bath tub and on entering 
and exiting his home "because of the lack of secured ramps."  
He also contended that he was entitled to specially adapted 
housing because the ground around his home was uneven and flooded 
easily.  The Board notes that the Veteran's total disability 
evaluation for compensation is 90 percent or less than total.  
The Board acknowledges that the Veteran is in receipt of a TDIU 
but this reflects his inability to secure and maintain gainful 
employment as a result of his service-connected disabilities and 
does not relate to the severity or permanency of any of these 
disabilities for specially adapted housing purposes.

Service connection is in effect for osteoarthritis of the right 
knee, evaluated as 40 percent disabling effective September 4, 
2003, for old compression of T12 with mild anterior spurring of 
T12 and L1, evaluated as 40 percent disabling effective October 
21, 2005, for flat feet with hammertoes and calluses, evaluated 
as 30 percent disabling effective August 15, 2001, for post-
operative right acromioclavicular separation, evaluated as 10 
percent disabling effective May 23, 1989, for osteoarthritis of 
the left knee, evaluated as 10 percent disabling effective April 
30, 1996, for maxillary sinusitis, evaluated as 10 percent 
disabling effective August 15, 2001, for right knee frayed 
remnant of the medial meniscus as a result of degeneration 
associated with osteoarthritis of the right knee, evaluated as 10 
percent disabling effective April 19, 2002, for diverticulum of 
the duodenum, evaluated as zero percent disabling effective May 
23, 1989, and for hiatal hernia with gastroesophageal reflux 
disease (GERD), evaluated as zero percent disabling effective 
August 15, 2001; the Veteran's combined evaluation for 
compensation is 90 percent effective October 21, 2005.

Since the Veteran does not meet the threshold requirement of 
being entitled to compensation for permanent and total 
disability, the Board determines that the Veteran does not meet 
the requirements for specially adapted housing or special home 
adaptation.  38 U.S.C.A. §§ 2101, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.350(a)(2), 3.809, 
3.908a (2009).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to financial assistance in the purchase of an 
automobile & adaptive equipment or for adaptive equipment only is 
denied.

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


